United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 06-3436
                                 ___________

Alberici Corporation, as Plan           *
Administrator for Alberici Companies    *
Retirement Plan;                        *
                                        *
            Plaintiff - Appellee,       *
                                        *
Gary Davis,                             * Appeal from the United States
                                        * District Court for the Eastern
            Intervenor Plaintiff -      * District of Missouri.
            Appellee,                   *
                                        * [UNPUBLISHED]
      v.                                *
                                        *
Helen E. Davis,                         *
                                        *
            Defendant - Appellant.      *
                                   ___________

                           Submitted: June 11, 2007
                              Filed: June 20, 2007
                               ___________

Before BYE, RILEY, and BENTON Circuit Judges.
                            ___________

PER CURIAM.
      Helen Davis appeals the district court's1 award of attorney's fees in favor of
Gary Davis. Because an extended discussion would add nothing to the well-reasoned
order of the district court, we affirm under 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.

                                        -2-